DETAILED ACTION
	The following is an examiner’s amendment in response to Applicant’s amendment filed February 17, 2022 as part of AFCP 2.0 and an interview with Mr. Michael Maurer and Mr. James Campbell on February 28, 2022.  Applicant’s February 17th amendment amended independent claims 1, 9 and 17.  Currently Claims 1-20 are pending and allowed, as newly amended, below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The Objection to the Title in the previous office action is withdrawn in response to Applicant’s amendment to the Title.
	The 35 U.S.C. 101 rejection in the previous office action is withdrawn in response to Applicant’s amendments filed February 17, 2022 and the examiners amendment herein.
	The 35 U.S.C. 103 rejection(s) in the previous office action are withdrawn in response to amendments filed February 17, 2022 and the examiners amendment herein.
	

Response to Arguments
Applicant’s arguments, see Pages 17 and 19, filed February 17, 2022, with respect to 35 U.S.C. 101 have been fully considered and are persuasive.  The 35 U.S.C. 101 rejection of claims 1-20 has been withdrawn. 
Applicant’s arguments, see Pages 22, 24 and 25, filed February 17, 2022, with respect to Felani et al., Francino et al., Steven et al. and Yonekawa et al. have been fully considered and are persuasive.  The 35 U.S.C. 103(a) rejections of claims 1-20 have been withdrawn. 





EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Michael Maurer and Mr. James Campbell on February 28, 2022.

Amendments to the Claims:
	This listing of claims will replace all prior versions and listings of claims in this application.  

1.	(Currently Amended) A method for controlling an energy production and distribution system, the method comprising: 
identifying, by processing circuitry, two two raw or refined input energy resources 
obtaining, by the processing circuitry, a cost function comprising an economic 
generating, by the processing circuitry, a transit time constraint that requires the input resources be shipped or transported 
two 
operating, by the processing circuitry, the subplants to produce, at each of the plurality of time steps, the amount of the output resources determined by solving the optimization problem; and
requesting, by the processing circuitry, the amount of the input resources to be shipped or transported at each of the plurality of time steps determined by solving the optimization problem.
2.	(Original) The method of Claim 1, wherein the input resources comprise raw resources and the one or more subplants comprise one or more raw resource subplants configured to convert the raw resources to refined resources and one or more refined resource subplants configured to convert the refined resources to the output resources.
3.	(Original) The method of Claim 2, wherein the cost function comprises one or more of:
a cost of converting the raw resources to the refined resources;
a cost of converting the refined resources to the output resources;
a cost of transporting the raw resources from the sources to the raw resource subplants;
a cost of transporting the refined resources from the raw resource subplants to the refined resource subplants; or
a cost of transporting the output resources from the refined resource subplants to the sinks.
4.	(Original) The method of Claim 2, wherein the raw resource subplants comprise one or more of:
a petroleum refinement facility;
a coal refinement facility; or
a natural gas refinement facility.

a nuclear power plant;
a fossil fuel power plant;
a solar or wind farm;
a factory; or
an industrial power plant.
6.	(Original) The method of Claim 1, wherein the cost function comprises a cost of converting one or more of the input resources to one or more of the output resources for each of the subplants.
7.	(Original) The method of Claim 1, wherein the cost function comprises a cost of transporting the output resources from the subplants to the sinks based on geographic locations of the subplants and the sinks.
8.	(Original) The method of Claim 1, further comprising:
generating a resource conversion time constraint that requires the first arrival time at which the input resources are predicted to be used by the subplants to occur before an output resource consumption time at which the output resources are predicted to be consumed by the sinks, the first arrival time and the output resource consumption time being offset in time by a resource conversion time representing an amount of time required to convert the input resources into the output resources;
wherein solving the optimization problem comprises solving the optimization problem subject to the transit time constraint and the resource conversion time constraint to determine the amount of the output resources to produce at each of the plurality of time steps within the time period.

identify two two raw or refined input energy resources 
obtain a cost function comprising an economic cost of producing the output resources;
generate a transit time constraint that requires the input resources be shipped or transported 
solve an optimization problem to determine an amount of each of the output resources to produce and an amount of the input resources to request from each of the two 
operate the subplants to produce, at each of the plurality of time steps, the amount of each of the output resources determined by solving the optimization problem; and
request the amount of the input resources to be shipped or transported at each of the plurality of time steps determined by solving the optimization.
10.	(Original) The controller of Claim 9, wherein the one or more subplants comprise one or more raw resources subplants configured to convert raw resources to refined resources and one or more refined resource subplants configured to convert the refined resources to the output resources.

a cost of converting the raw resources to refined resources;
a cost of converting the refined resources to the output resources;
a cost of transporting the raw resources from the one or more sources to the one or more raw resource subplants;
a cost of transporting the refined resources from the raw resource subplants to the refined resource subplants; or
a cost of transporting the output resources from the refined resource subplants to the sinks.
12.	(Original) The controller of Claim 10, wherein the raw resource subplants represent any of:
a petroleum refinement facility;
a coal refinement facility; or
a natural gas refinement facility.
13.	(Original) The controller of Claim 10, wherein the refined resource subplants represent any of:
a nuclear power plant;
a fossil fuel power plant;
a solar or wind farm;
a factory; or
an industrial power plant.
14.	(Original) The controller of Claim 9, wherein the cost function comprises a cost of converting one or more of the input resources to one or more of the output resources for each of the subplants.
15.	(Original) The controller of Claim 14, wherein the cost function comprises a cost of transporting the output resources from the subplants to the sinks based on a geographic location of the subplants and the sinks.

generate a resource conversion time constraint that requires the first arrival time at which the input resources are predicted to be used by the subplants to occur before an output resource consumption time at which the output resources are predicted to be consumed by the sinks, the first arrival time and the output resource consumption time being offset in time by a resource conversion time representing an amount of time required to convert the input resources into the output resources; and
solve the optimization problem subject to the transit time constraint and the resource conversion time constraint to determine the amount of each of the input resources to use and each of the output resources to produce at each of the plurality of time steps within the time period.

17.	(Currently Amended) An energy production and distribution system comprising a controller comprising processing circuitry configured to: 
identify two two raw or refined input energy resources 
obtain a cost function comprising an economic cost of producing the output resources; 
generate a transit time constraint that requires the input resources be shipped or transported 
solve an optimization problem to determine an amount of each of the output resources to produce and an amount of the input resources to request from each of the two 

request the amount of the input resources to be shipped or transported at each of the plurality of time steps determined by solving the optimization problem.
18.	(Original) The energy production and distribution system of Claim 17, wherein the processing circuitry is further configured to:
generate a resource conversion time constraint that requires the first arrival time at which the input resources are predicted to be used by the subplants to occur before an output resource consumption time at which the output resources are predicted to be consumed by the sinks, the first arrival time and the output resource consumption time being offset in time by a resource conversion time representing an amount of time required to convert the input resources into the output resources; and
solve the optimization problem subject to the transit time constraint and the resource conversion time constraint to determine the amount of each of the refined resources to produce and each of the output resources to produce at each of the plurality of time steps within the time period.
19.	(Original) The energy production and distribution system of Claim 17, wherein the one or more subplants comprise one or more raw resource subplants configured to convert raw resources to refined resources and one or more refined resource subplants configured to convert the refined raw resources to the output resources; and
the cost function comprises:
a cost of converting one or more of the raw resources to one or more of the refined resources for each of the raw resource subplants; and
a cost of transporting the refined resources from the raw resource subplants to the refined resource subplants.

a petroleum refinement facility;
a coal refinement facility; or
a natural gas refinement facility; and
the refined resource subplants represent any of:
a nuclear power plant;
a fossil fuel power plant;
a solar or wind farm;
a factory; or
an industrial power plant.


ALLOWANCE
	The following is a notice of allowance in response to Applicant’s amendment filed February 17, 2022, the interview held February 28, 2022 and the examiner’s amendment above.  Claims 1-20 are pending and allowing below. 

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance.

The closest prior art Felani et al., Francino et al., Steven et al. and Yonekawa et al. fail to teach or suggest either singularly or in combination a system, controller and method for controlling an energy production and distribution system, the method comprising: identifying, by processing circuitry, two one or more sources configured to supply input resources comprising two one or more raw or refined input energy resources, one or more subplants configured to produce output resources comprising at least electricity using the input resources, and one or more sinks comprising one or more buildings or equipment configured to consume the output resources, the one or more subplants electrically coupled with an electrical power transmission grid; obtaining, by the processing circuitry, a cost function comprising an economic a cost of producing the output resources; generating, by the processing circuitry, a transit time constraint that requires the input resources be shipped or transported sent from the sources to the subplants at a first departure time that occurs before a first arrival time at which the input resources are predicted to be used by the subplants, the first departure time and the first arrival time being offset in time by a first transit time; solving, by the processing circuitry, an optimization problem to determine an amount of the output resources to produce and an amount of the input resources to request from each of the two or more sources at each of a plurality of time steps within a time period based on the transit time constraint, wherein solving the optimization problem comprises 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT L JARRETT whose telephone number is (571)272-7033. The examiner can normally be reached M-TH 6am-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Gart can be reached on (571) 272-3955. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SCOTT L. JARRETT
Primary Examiner
Art Unit 3623



/SCOTT L JARRETT/Primary Examiner, Art Unit 3623